Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

Change claim 1:
LINE 2
From; ...comprising: a center-tapped energy storage inductor, a three-phase
inverter bridge,...
To; ...comprising a center-tapped energy storage inductor, an energy storage switch, a three-phase inverter bridge,...

LINE 6
From; a drain terminal and a source terminal of the storage switch are respectively connected to a center tap of the energy storage inductor...
To;., a drain terminal and a source terminal of the storage switch are respectively connected to the center tap of the energy storage inductor...